NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0158n.06

                                        Case No. 20-4134

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,
                                                     )
                                                     )       ON APPEAL FROM THE UNITED
v.
                                                     )       STATES DISTRICT COURT FOR
                                                     )       THE NORTHERN DISTRICT OF
LEONARD JONES, JR.,
                                                     )       OHIO
       Defendant-Appellant.                          )


       BEFORE: DAUGHTREY, MOORE, and THAPAR, Circuit Judges.

       PER CURIAM. Leonard Jones, Jr., is a federal prisoner and, like many, is worried about

contracting COVID-19.        So he filed a motion for compassionate release.         See 18 U.S.C.

§ 3582(c)(1)(A). The United States argued that the Sentencing Guidelines’ “binding policy

statement” required Jones to prove that he was “not a danger to the community” under specific

criteria. R. 157, Pg. ID 1161 (citing U.S.S.G. § 1B1.13(2)). And this, the government contended,

Jones could not do. The district court agreed that Jones had “failed to demonstrate that he is not a

danger to the community” and denied the motion. R. 163, Pg. ID 1330.

       Since the district court issued its order, we have clarified that district courts confronting a

defendant’s motion for compassionate release are not bound by the U.S.S.G. § 1B1.13 policy

statement. E.g., United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021); United States v. Jones,

980 F.3d 1098, 1110 (6th Cir. 2020). But they still must balance various sentencing factors,
Case No. 20-4134, United States v. Jones


including the general need to “protect the public from further crimes of the defendant.” 18 U.S.C.

§ 3553(a)(2)(C); Elias, 984 F.3d at 519. We cannot tell whether the district court erroneously

believed it was bound by the policy statement, or whether it simply relied on a balancing of the

sentencing factors. See United States v. Hampton, 985 F.3d 530, 533 (6th Cir. 2021); United States

v. Whited, 835 F. App’x 116, 117 (6th Cir. 2021) (involving an almost identical order). So we

vacate the order and remand to the district court for further consideration of Jones’s motion with

the benefit of our more recent caselaw.




                                              -2-